Citation Nr: 0608452	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement  to service connection for bilateral lower 
extremity/knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had honorable active service from November 1964 
to June 1968; a second period of service does not qualify for 
benefits herein concerned as detailed in administrative 
decisions of record.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, AZ.

In December 2003, the Board granted service connection for 
bilateral defective hearing and tinnitus.  

The Board also held that the veteran's previously final claim 
for the issue shown on the front page of this decision had 
been reopened; the Board remanded that issue for 
consideration by the RO on the substantive merits.  

The RO had continued to deny the claim, prepared a SSOC and 
the case has been returned for further appellate review 
thereon.  

In the meantime, a 10 percent rating was assigned for the 
tinnitus and a noncompensable rating assigned for the 
defective hearing; neither issue is now on appeal.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the remaining appellate issue.

2.  The veteran had repeated trauma to both legs in service.

3.  Evidence of record including medical opinion sustains 
that his current bilateral knee disabilities including 
arthritis may be reasonably attributed to in-service injury.


CONCLUSION OF LAW

Bilateral knee disorders including osteoarthritis were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, i.e., arthritis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence. As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. 3.102.


Factual Background and Analysis

The veteran's very limited service records nonetheless 
reflect trauma to one or both legs, knees or calves.  

One report noted that in May 1965, he was standing by a table 
when his leg became caught up in the table leg.  He had a 
contusion of the left leg and was admitted for X-rays.

A subsequent line of duty and associated clinical treatment 
report is of record.  He was noted to have been stacking 
target generators and slipped, catching his leg between a 
unit and the leg of a table, resulting in injuries.  He had 
been admitted on May 26, 1965 with contusion to the posterior 
aspect of the left leg, secondary to injury at work.  There 
was marked tenderness and indurations of the left posterior 
calf.  X-ray was negative for fracture.  He was placed on bed 
rest and elevation; there was gradual improvement.  He was 
released to return to duty on June 14, 1965.  This was held 
to be in LOD.

Ongoing clinical reports show that while he was seen on May 
26, 1965 for the initial left leg injury and did well on bed 
rest and whirlpool, etc.; however, he reinjured his left calf 
on June 20, 1965 and an Ace wrap was added.  Two days later 
the Ace wrap was removed.

In August 1965, he caught his foot in a crevasse of the 
sidewalk, fell and twisted his right ankle for which he was 
taken to a civilian hospital in OH although he was then 
actually stationed in GA; further records are not in the 
file.  

A statement is of record from an orthopedic surgeon, JD, 
M.D., dated in February 2002.  Dr. D indicated that he had 
been evaluating the veteran for complaints of bilateral knee 
pain, right worse than left.  Symptoms had been present since 
injury while in the military in 1965.  The veteran said he 
had then tripped over cables and fell backward placing his 
right knee behind his left knee.  He formed a large hematoma 
and/or contusion in the posterior aspect of the left knee and 
the upper portion of the calf.  He said he had injured both 
knees at the time of the fall and experienced swelling and 
pain in both knees.  He had had knee problems ever since that 
time.  He said that the initial complaints had taken several 
months to resolve.  He said that he had denied having 
symptoms so he could be discharged.  Dr. D described his 
current knee complaints as involving moderate to advanced 
osteoarthritis of both knees.  He opined that there was also 
some ligamentous laxity suggested which was consistent with 
old injury.

Another statement is of record from Dr. D, dated in March 
2002, after reviewing additional MRI reports.  The veteran 
was again noted to have injured his knees and had post-
traumatic arthritis of both knees with significant tearing of 
the meniscii, findings which were all secondary to acute 
and/or accumulative trauma.  These findings were in keeping 
with his history of bilateral knee injury aggravated by heavy 
work.

A report is of record from VA examination in August 2004.  
The veteran's history was noted as well as Dr. D's findings 
and opinions.  The examiner found essentially the same 
clinical findings but concluded that there was no specific 
evidence that the arthritis was traumatic rather than 
degenerative in nature.  He concluded that there was 
insufficient basis for concluding that the current problems 
were due to service injury.

Another report and statement were submitted by Dr. D, dated 
June 2005, and referencing his prior extensive evaluations.  
Dr. D reiterated the veteran's history of in-service knee 
injuries and concluded that: 

It is my opinion that it is as likely as 
not that there is at least a 50-50 % 
chance that his current disability was a 
direct result of events that happened 
while he was in service."  (emphasis 
added)

The veteran has recently indicated that he had been unable to 
afford care in the interim since service so additional 
records are unavailable.  

In this case, the Board acknowledges that the evidence is not 
entirely unequivocal, in part because of the lack of interim 
medical records.

Nonetheless, there is a clearly documented ongoing and 
entirely consistent history of bilateral lower extremity 
injuries in service; and he has had problems with both legs 
and knees in and since service.  

Medical opinion has been to the effect that the bilateral 
knee problems may well have started as a result of in-service 
injury.  This opinion was not made in a vacuum; and the Board 
is constrained from contradicting the opinion.

All in all, the Board finds that a doubt is raised that an 
lower extremity injuries in service were the probable 
precipitant cause for underlying current problems involving 
both knees.  Any doubt raised in that regard must be resolved 
in his favor, and service connection is in order.  







ORDER

Service connection for bilateral knee disorders is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


